                   Case 17-15211      Doc 194      Filed 06/18/19   Page 1 of 6




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND
                                    (Greenbelt Division)

In re:                                                )
                                                      )
MICHELLE W. QUARLES,                                  )     Case No. 17-15211-WIL
                                                      )     Chapter 11
Debtor.                                               )
______________________________________                )

              MOTION TO ENFORCE ORDER CONFIRMING CHAPTER 11 PLAN
                  AND TO COMPEL CREDITOR TO IMPLEMENT PLAN

    Michelle W. Quarles (“Debtor”), Debtor in the above-captioned case, files this motion (the

“Motion”) pursuant to 11 U.S.C. §§1141 and 1142, requesting an Order enforcing the Order

Confirming the Debtor’s Chapter 11 Plan and compelling BB&T Bank to Implement the terms of

the Chapter 11 Plan in the present case, showing this Honorable Court as follows:

                                        INTRODUCTION

         1.      The present Motion pertains to the treatment of the claim of Branch Banking and

Trust Company (“BB&T”) in the Debtor’s Second Amended Chapter 11 Plan of Reorganization

(the “Plan”), which was filed on August 29, 2018 and confirmed by the Court on December 17,

2018. In the Plan, the Debtor proposed treatment in two Classes (Classes III and V) of the

secured claim of BB&T, which was secured by two deeds of trust, a first priority deed of trust

against property of the Debtor at 5006 7th Street, NW, Washington, DC 20011 (the “7th Street

Property”), and a second priority deed of trust against property at 3509 24th Street NE,

Washington, DC 20018 (the “24th Street Property). In Class III, the Debtor valued the BB&T

lien against the 7th Street Property and proposed repayment terms for such lien. In Class V, the

Debtor “stripped” BB&T’s lien from the 24th Street Property, stating that such lien would be

avoided on the date of confirmation of the Plan.

                                                ‐1-
                 Case 17-15211        Doc 194     Filed 06/18/19        Page 2 of 6




       2.      BB&T agreed to the treatment of its claim in the Plan, and it executed a ballot in

favor of the Plan. Despite this fact, however, after confirmation of the Plan, BB&T refused to

dismiss a pre-bankruptcy foreclosure action filed against both the 7th Street Property and the 24th

Street Property in the Superior Court for the District of Columbia, claiming that it was entitled to

hold the foreclosure action open indefinitely while the Debtor continued the payments provided

under the Plan with regard to the 7th Street Property. BB&T also refused to file a satisfaction or

other document in the land records for the District of Columbia concerning the lien against the

24th Street Property, despite the avoidance of the BB&T lien against such property.

                      ARGUMENT AND CITATION TO AUTHORITY

       3.      Section 1141(a) of the Bankruptcy Code governs the effect of confirmation of a

Chapter 11 plan of reorganization, providing in relevant part that --

       …the provisions of a confirmed plan bind the debtor, any entity issuing securities under
       the plan, any entity acquiring property under the plan, and any creditor, equity security
       holder, or general partner in the debtor, whether or not the claim or interest of such
       creditor, equity security holder, or general partner is impaired under the plan and whether
       or not such creditor, equity security holder, or general partner has accepted the plan.

See 11 U.S.C. §1141. Pursuant to Section 1141, upon entry of an order confirming a chapter 11

plan, the terms of the order and the plan constitute a final binding order accorded res judicata

effect as to claims arising thereunder. See Bizzell V. Hemingway, 548 F.2d 505 (4th Cir. 1977);

DNK Properties Crystal Lake v. Mutual Life Ins. Co. of New York, 112 F.3d 257, 259 (7th Cir.

1997) (citing In re Heritage Hotel Partnership I, 160 B.R. 374, 377 (9th Cir. BAP 1993), affirmed

59 F.3d 175 (9th Cir. BAP 1995); see also Katchen v. Landy, 382 U.S. 323, 334 (1966) (“the

ordinary rules of res judicata and collateral estoppel apply to the decisions of bankruptcy

courts”).




                                                ‐2-
                   Case 17-15211       Doc 194     Filed 06/18/19     Page 3 of 6




       4.        Where creditor’s actions after entry of confirmation violate the terms of a

confirmed Chapter 11 plan, bankruptcy courts have authority to enforce the plan, including by

ordering dismissal of non-bankruptcy litigation which interferes with the debtor’s

implementation of the plan. See e.g., In re Residential Capital, LLC, 2014 Bankr. LEXIS 1810,

at *27 (Bankr. S.D.N.Y. Apr. 23, 2014) (compelling creditor to dismiss litigation on penalty of

contempt); See also, Allied Tech., Inc. v. R.B. Brunemann & Sons, Inc., 25 B.R. 484, 501

(Bankr. S.D. Ohio 1982) (Sanctioning creditor for continuing state court action post-

confirmation).

       5.        Similarly, section 1142(b) of the Bankruptcy Code governs a bankruptcy court's

post-confirmation jurisdiction to implement Chapter 11 plans. In re Cary Metal Prods., Inc., 152

B.R. 927, 931 (N.D. Ill. 1993). Pursuant to Section 1142(b), the Bankruptcy Court may direct

any party to –

       …execute or deliver or to join in the execution or delivery of any instrument required to
       effect a transfer of property dealt with by a confirmed plan, and to perform any other act,
       including the satisfaction of any lien, that is necessary for the consummation of the plan.

See, 11 U.S.C. §1142(b). Section 1142 is intended to provide bankruptcy courts with broad

authority to order parties to comply with reorganization plans. See In re Goldblatt Bros., Inc.,

132 B.R. 736, 741 (N.D. Ill. 1991). Section 1142(b) empowers the bankruptcy court to enforce

the unperformed terms of a confirmed plan where the confirmed plan sets forth the agreement of

the parties. See e.g., In re U.S. Brass Corp., 301 F.3d 296, 306 (5th Cir. 2002); Vill. of Rosemont

v. Jaffe (In re Emerald Casino, Inc.), 334 B.R. 378, 386-87 (N.D. Ill. 2005).

       6.        In the present case, both Section 1141 and 1142 are implicated by the actions of

BB&T after confirmation of the Plan. First, BB&T’s actions flatly violate the provisions of the

Plan relating to the 24th Street Property. The Plan, which was proposed with the agreement of



                                                 ‐3-
                  Case 17-15211        Doc 194      Filed 06/18/19      Page 4 of 6




BB&T, states that BB&T’s second priority deed of trust against the 24th Street Property is

avoided effective upon confirmation of the Plan. Accordingly, after confirmation of the Plan,

BB&T holds no lien against the property and cannot assert such rights through a continued

foreclosure action. Despite this, BB&T refuses to dismiss the foreclosure action with respect to

the 24th Street Property, and it refuses to record a certificate of satisfaction concerning its

avoided lien.

       7.       BB&T has offered no reason for its refusal to comply with the Plan. In response

to the Debtor’s requests that it dismiss the action as to the 24th Street Property, BB&T has simply

stated that the foreclosure action is “stayed” by the automatic stay and that it has no obligation

either to dismiss the action or to release the 24th Street lien. How it can justify maintaining this

position when its lien has been avoided, BB&T cannot or will not articulate. The Debtor submits

that BB&T’s rights were eliminated under the Plan, and that it should be compelled to comply

with the Plan and implement the terms of the Plan by recording a certificate of satisfaction.

       8.       With respect to the 7th Street Property, the Debtor also submits that BB&T cannot

maintain a foreclosure action (even one it claims is “stayed” by the automatic stay) while the

Debtor carries out the terms of the Chapter 11 Plan. The Plan provides that the Debtor shall

make payments to BB&T based on an agreed balance due, together with 4% interest per annum,

over a new mortgage term of ten (10) years, followed by a balloon payment of all remaining

principal and interest at the conclusion of such term. The Debtor is complying with the Plan, and

BB&T should not be permitted to hold open a foreclosure action for ten (10) years while the

Debtor continues to act pursuant to the Plan.

       9.       The actions of BB&T are materially interfering with the Debtor’s reorganization.

The Debtor has attempted to refinance the first mortgage regarding the 24th Street Property, but



                                                  ‐4-
                  Case 17-15211       Doc 194      Filed 06/18/19     Page 5 of 6




she has been informed that the pendency of the foreclosure action against the property prevents

any refinance of the property. Regarding the 7th Street Property, the Debtor will likewise need to

refinance the property to fully effectuate her reorganization, since at the conclusion of the ten

(10) year repayment period under the plan, the Debtor is responsible for a balloon payment of

remaining principal and interest. If, as BB&T asserts, it is entitled to maintain the foreclosure

action for the ten-year period during which the Debtor continues to carry out the terms of the

Plan, this will dramatically impair her ability to refinance the property at the conclusion of the

period.

          10.   The confirmation of the Plan has avoided BB&T’s mortgage against the 24th

Street Property, and the Debtor has restructured her obligations regarding the 7th Street Property.

BB&T’s effort to hold the foreclosure action open regarding the two properties violates the terms

of the Plan, and it should be compelled to seek dismissal of the foreclosure action and record a

certificate of satisfaction concerning the 24th Street Property.

          WHEREFORE, Defendant Michelle Quarles respectfully prays the Court enter an Order

pursuant to Section 1141 and 1142 of the Bankruptcy Code, compelling BB&T to take action to

dismiss the foreclosure action and to record a certificate of satisfaction regarding the 24th Street

Property, and enter such other and further relief as is just and proper.

                                       Respectfully submitted,

                                               COHEN, BALDINGER & GREENFELD, LLC

                                                /s/ Augustus T. Curtis                    .
                                               Augustus T. Curtis, Esq. (#202579)
                                               2600 Tower Oaks Boulevard, Ste 103
                                               Rockville, MD 20852
                                               (301) 881-8300
                                               Counsel for the Debtor



                                                 ‐5-
                Case 17-15211      Doc 194     Filed 06/18/19    Page 6 of 6




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I served the foregoing Motion, together with a proposed order
thereon, this 19th day of June, 2019, by causing them to be placed in the United States Mail,
postage prepaid, and addressed as follows:

       Jordan M. Spivok, Esquire
       Protas, Spivok and Collins
       4330 East-West Highway, Suite 900
       Bethesda, Maryland 20814

                                            /s/ Augustus T. Curtis                .
                                           Augustus T. Curtis, Esq.




                                             ‐6-
